DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.

Response to Amendment
Applicant’s amendment has obviated most, but not all, of the objections to the specification, drawings, and claims and rejections under 35 USC § 112(b) given in the last Office action.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.
Applicant’s filing of a terminal disclaimer has obviated the provisional double patenting rejection.  Therefore, that rejection is withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informality:  In paragraph 110, “or historical transactions etc., between” should be “historical transactions, etc., between”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the weightings for measures of the meta-relationship.”  It is unclear whether these “weightings” are referring to the weightings with which the graph is seeded (claim 4) or the weightings encoded in the edges and nodes of the semantic graph (claim 1).  For purposes of examination, any weightings will be deemed to read on the claim.

Claim Rejections - 35 USC § 103
Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mac an tSaoir, “Using Spreading Activation to Evaluate and Improve Ontologies,” in Proc. 25th Int’l Conf. Computational Linguistics 2237-48 (2014) (“Mac an tSaoir”) in view of Devitt et al., “Sentiment Polarity Identification in Financial News: A Cohesion-based Approach,” in Proc. 45th Annual Meeting of the Assn. of Computational Linguistics 984-91 (2007) (“Devitt”) and further in view of Wall (US 20020091736) (“Wall”) and Baker et al. (US 10002371) (“Baker”).
Regarding claim 1, Mac an tSaoir discloses “[a] computer-implemented method for adaptive evaluation of meta-relationships in semantic graphs, the method comprising:
deriving a semantic graph from a natural language source based on a knowledge base in which concepts in a form of graph nodes are linked by semantic relationships in a form of graph edges (ontology is defined as an ‘explicit representation of a shared conceptualization’ that contains concepts or classes of object, object properties, and inter-concept relationships, as well as instances of these in the target domain; one example of such a resource is the UMLS [knowledge base], provided by the National Library of Medicine – Mac an tSaoir, sec. 2.1, first paragraph; see also Fig. 1 (showing a semantic graph whose nodes are concepts like “domestic cat” and “domestic dog” linked by edges such as “runs from” and “chases”); note that the inclusion of natural language categories like “cat,” “Animal,” “Dog,” and “Thing” suggests derivation from a natural language source); 
encoding in … the edges and nodes of the semantic graph, weightings (one implementation of spreading activation provides a configurable weighting model that allows modification of starting weights associated with semantic types, edges, and individual nodes in the graph – Mac an tSaoir, sec. 2.4, third paragraph)…, … wherein … runtime inputs [are used] for the nodes1 (by discovering instances of ontology concepts in domain text, using the set of unique identifiers for instances, corresponding nodes can be activated in the graph, from where a signal will traverse outward across adjacent nodes, activating these in turn [i.e., nodes are activated at runtime by inputs] – Mac an tSaoir, sec. 2.4, fourth paragraph); and 
carrying out a graph activation for an input context relating to one or more concepts of the semantic graph (by discovering instances of ontology concepts in domain text [input context], one can activate corresponding nodes in the graph, from where a signal will traverse outward across adjacent nodes, activating these in turn – Mac an tSaoir, sec. 2.4, last paragraph on p. 2240), wherein the weightings are applied to a spreading activation signal through the semantic graph (initial spreading activation strategy is to set starting weights for all semantic categories to a value of 1; decay factor of the spreading signal at each node of the graph is set to an initial value of 0.5, the initial threshold of semantic relevance is set to 0.1, and instances retaining a semantic value higher than this would be considered relevant – Mac an tSaoir, sec. 3.4, first paragraph)….”
Mac an tSaoir does not appear to disclose explicitly the further limitations of the claim.  However, Devitt discloses “encoding … weightings for measuring a meta-relationship (in a cohesion-based algorithm for sentiment polarity detection, a graph representation of text from part-of-speech tagged text using WordNet is built, and an explicit affective dimension [meta-relationship] can be overlaid on this basic text model; one polarity metric for measuring this affective dimension is a relation type metric, in which a sentiment value [weighting for measuring the meta-relationship] is calculated as the product of each node’s polarity value and a relation weight for each relation the node enters into in the graph structure – Devitt, secs. 3.1-3.2 through “Relation Type Metric”), wherein the meta-relationship applies to the concepts of the semantic graph and is independent2 of the semantic relationship defined by the edges of the semantic graph (by exploiting existing lexical resources for sentiment analysis, an explicit affective dimension can be overlaid on the basic graphical text model – Devitt, sec. 3.2; compare specification paragraph 40 (“The interpretation of ‘meta’ is of a higher level and independent of the existing graph semantic relationships.  The meta-relationship is superimposed on the existing semantics of any particular graph.” (emphasis added)); one other polarity metric is the basic cohesion metric, which is based solely on the frequency of sentiment-bearing nodes in or derived from the source text [i.e., the sentiment applies to the concepts in the semantic graph] – Devitt, sec. 3.2, part entitled “Basic Cohesion Metric”); … [wherein]
the weightings … produce a measure of the meta-relationship for a sub-set of concepts of the semantic graph (approach to polarity measurement relies on a lexicon of tagged positive and negative sentiment terms that are used to quantify positive/negative sentiment; some nodes in the graph carry a sentiment value and others do not [so that only a subset of concepts of the graph contributes to the final scores] – Devitt, sec. 3.2; performance of polarity algorithm was evaluated on two separate dimensions of polarity: polarity direction and polarity intensity [measure of meta-relationship] – id. at sec. 4.3).”
Mac an tSaoir and Devitt both relate to semantic graphs and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mac an tSaoir to measure a meta-relationship among the concepts of the semantic graph using weightings, as disclosed by Devitt, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to discover global features of the input that are not necessarily evident from individual features thereof, thereby allowing the system to make more human-like judgments about the input.  See Devitt, Introduction (discussing the effect of affective content in financial news reports on market participants’ behavior and arguing for the need for a system that detects such affective content automatically in a way that mimics human judgment).
Wall discloses “encoding in metadata of … the semantic graph, weightings (semantic network profiles are stored in a semantic network/metadata database; for instance, a semantic network modeling a toy-loving child may have a node for teddy bear and a node for cuddly with a link going from the teddy bear node to the cuddly node having a nature of “characteristic” and a weight of 1.0 – Wall, paragraph 112)….”
Mac an tSaoir, Devitt, and Wall all relate to semantic networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir and Devitt to encode weightings in metadata, as disclosed by Wall, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would provide a location in which to store the weights of the graph, obviating the need to recalculate them with every use thereof.  See Wall, paragraph 112.
Neither Mac an tSaoir, Devitt, nor Wall appears to disclose explicitly the further limitations of the claim.  However, Baker discloses “encoding … feature vectors for measuring a meta-relationship (sentences are run through model for sentiment [meta-relationship] classification; sentences returned contain a predicted sentiment tag (Pos or Neg) as well as a confidence score; the vector returned from this sentiment module is referred to as a “sentiment vector” [feature vector] – Baker, col. 16, ll. 23-45) …, wherein the feature vectors comprise an intensity of the meta-relationship and a confidence score of the intensity (in order to detect the intensity of sentiment in polarized sentences, a rule-based classifier is built; the rule-based classifier depends on a combination of confidence scores from a sentiment classifier and a number of features including a sentiment tag from the set {Pos, Neg}, a confidence score accompanying the sentiment tag, and feature annotations at the returned vector level – Baker, col. 15, ll. 1-42), … wherein the intensity uses runtime inputs (see Baker Fig. 4B and note that the creation of the polarity vector, including the intensity feature, is performed during the runtime of the SAFE program based on input of sentences that contain polarity words)….”
Baker and the instant application both relate to meta-relationship identification in natural language processing and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Devitt, and Wall to encode feature vectors comprising an intensity of the meta-relationship and a confidence score for the intensity, as disclosed by Baker, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to take more confidently predicted measures of the intensity of the meta-relationship into account more strongly than less confidently predicted ones, thereby potentially increasing accuracy.  See Baker, col. 15, ll. 1-42.
 
Regarding claim 2, Mac an tSaoir, as modified by Devitt, Wall, and Baker, discloses that “carrying out a graph activation for an input context includes discovering instances of concepts in the input context (in an example of the use of spreading activation, the phrase “The cats result for the patient’s brain tumour was assessed by the Doctor” [input context] is input, and the ambiguous term “cats” activates the nodes representing “wild cat,” “domestic cat,” and “cat scan” [implying that the graph had discovered concepts from the input that match the nodes thereof] – Mac an tSaoir, p. 224, first full paragraph after the bullet points) and activating nodes corresponding to the concepts in the semantic in an example of the use of spreading activation, the phrase “The cats result for the patient’s brain tumour was assessed by the Doctor” [input context] is input, and the ambiguous term “cats” activates the nodes representing “wild cat,” “domestic cat,” and “cat scan” – Mac an tSaoir, p. 224, first full paragraph after the bullet points), traversing a signal outward to adjacent nodes activating these in turn whilst applying the weightings to the signal (as a spreading signal is spread [traversed] from starting nodes, a decay factor [weighting] is applied, reducing the signal strength; for each successive node, the signal is similarly reduced until it falls below the specified threshold, and the activation process is completed – Mac an tSaoir, sec. 3.4, first paragraph), and determining one or more focus nodes with a highest resultant activation signals (nodes that accumulate the most activation are deemed to be the focus nodes for the context – Mac an tSaoir, p. 2240, last paragraph).”- 2/6 - Docket No. GB820170072US01Serial No. 15/632,564
 
Regarding claim 3, the rejection of claim 2 is incorporated.  Mac an tSaoir further discloses “outputting a resultant activated portion of the semantic graph (result [output] of spreading activation is an activated portion of the graph that reflects the inherent meaning of the document – Mac an tSaoir, p. 2240, last paragraph)….”
Devitt further discloses that the “activated portion of the semantic graph reflect[s] a measurement of the meta-relationship in the input context (algorithm builds a graph representation of text [input context] – Devitt, sec. 3.1; approach to polarity measurement relies on a lexicon of tagged positive and negative sentiment terms that are used to quantify positive/negative sentiment; some nodes in the graph carry a sentiment value and others do not [so that only a portion of the graph is activated] – id. at sec. 3.2; performance of polarity algorithm was evaluated on two separate dimensions of polarity: polarity direction and polarity intensity [measure of meta-relationship] – id. at sec. 4.3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Wall, and Baker to reflect a measurement of the meta-relationship in the semantic graph, as disclosed by Devitt, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would assist the system in discovering global features of the input See Devitt, Introduction (discussing the effect of affective content in financial news reports on market participants’ behavior and arguing for the need for a system that detects such affective content automatically in a way that mimics human judgment).

Regarding claim 13, Mac an tSaoir, as modified by Devitt, Wall, and Baker, discloses that “the meta-relationship relates to a phenomenon in a form of one of a group consisting of:
sentiment analysis, bias evaluation, bias in predictive analysis, query expansion using information retrieval, risk assessment, geo-spatial inference, and suitability of treatment, use or handling including clinical trial matching (by exploring existing lexical resources for sentiment analysis, an explicit affective dimension can be overlaid on a basic graph-based text model – Devitt, sec. 3.2, first paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Wall, and Baker to detect a meta-relationship such as sentiment within the graph, as disclosed by Devitt, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would assist the system in discovering affective features of the input that are not necessarily evident from individual features thereof, thereby allowing the system to make more human-like judgments about the input.  See Devitt, Introduction (discussing the effect of affective content in financial news reports on market participants’ behavior and arguing for the need for a system that detects such affective content automatically in a way that mimics human judgment).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mac an tSaoir in view of Devitt, Wall, and Baker and further in view of Cambria et al., “SenticNet 2: A Semantic and Affective Resource for Opinion Mining and Sentiment Analysis,” in Proc. 25th Int’l Fla. Artificial Intelligence Res. Soc. Conf.  202-07 (2012) (“Cambria”).
Regarding claim 4, neither Mac an tSaoir, Devitt, Wall, nor Baker appears to disclose explicitly the further limitations of the claim.  However, Cambria discloses “seeding the graph with weightings for ConceptNet is a semantic network of common sense knowledge – Cambria, p. 203, last paragraph under “Sentic Computing”; spectral association is a technique that involves assigning activations to “seed concepts” and applying an operation that spreads their values across the graph structure of ConceptNet – id. at p. 203, first paragraph under “Spectral Association”; CF-IOF weighting identifies common topic-dependent semantics in order to evaluate how important a concept is to a set of opinions concerning the same topic and is used to feed spectral association with “seed concepts” – id. at p. 203, “CF-IOF Weighting”; CF-IOF is applied on a set of 10,000 topic-tagged posts extracted from LiveJournal [set of resources] by choosing from more than 130 predefined moods [meta-relationships] or by creating custom mood themes [note that the LiveJournal posts are independent of the knowledge base originally used to build ConceptNet] – id. at p. 205, first paragraph under “Extracting Semantics”).”
Cambria and the instant application both relate to semantic graphs and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Devitt, Wall, and Baker to seed the graph with meta-relationship weightings from a source other than the knowledge base on which the semantic graph is based, as disclosed by Cambria, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to filter out common concepts and detect relevant semantics by transferring activation to concepts that are connected to key concepts by short paths or multiple different paths.  See Cambria, first paragraph under “Spectral Association” and last paragraph under “CF-IOF Weighting”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mac an tSaoir in view of Devitt, Wall, Baker and Cambria and further in view of Liu (US 20050010553) (“Liu”).
Regarding claim 5, Mac an tSaoir, as modified by Devitt, Cambria, Wall, and Baker, discloses that “the weightings for measures of the meta-relationship are raw values that are obtained from the set of resources (CF-IOF is applied on a set of 10,000 topic-tagged posts extracted from LiveJournal [set of resources] by choosing from more than 130 predefined moods [meta-relationships] or by creating custom mood themes; thanks to CF-IOF weights, it is possible to filter out common concepts and detect domain-dependent concepts that individualize topics typically found in online opinions [because the CF-IOF values are calculated for the purpose of detecting domain-dependent concepts and are not outputs for direct end-user consumption, they qualify as “raw” values] – Cambria, p. 205, section labeled “Extracting Semantics”)…, wherein the raw values are applied during the graph activation (spectral association is a technique that involves assigning activations to “seed concepts” and applying an operation that spreads their values across the graph structure of ConceptNet – Cambria, p. 203, first paragraph under “Spectral Association”; CF-IOF weighting identifies common topic-dependent semantics in order to evaluate how important a concept is to a set of opinions concerning the same topic and is used to feed spectral association with “seed concepts” – id. at p. 203, “CF-IOF Weighting”).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Devitt, Wall, and Baker to apply the raw values during graph activation, as disclosed by Cambria, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to filter out common concepts and detect relevant semantics by transferring activation to concepts that are connected to key concepts by short paths or multiple different paths.  See Cambria, first paragraph under “Spectral Association” and last paragraph under “CF-IOF Weighting”.
Neither Mac an tSaoir, Devitt, Wall, Baker nor Cambria appears to disclose explicitly the further limitations of the claim.  However, Liu discloses that “the weightings … are updated in response to additions to the set of resources (for semantic-based relevance feedback, a voting scheme is used to update the weights associated with each link in the semantic network; the weight updating process involves collecting a user query [resource] and adding 1 to each weight for a link between a query keyword and a positive example and dividing the weight by 4 for any link between a query keyword and a negative example – Liu, paragraphs 84-89)….”
See Liu, abstract.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mac an tSaoir in view of Devitt, Wall, and Baker and further in view of Maas et al., “Learning Word Vectors for Sentiment Analysis,” in Proc. 49th Annual Meeting of the Assn. for Computational Linguistics 142-50 (2011) (“Maas”).
Regarding claim 6, neither Mac an tSaoir, Devitt, Wall, nor Baker appears to disclose explicitly the further limitations of the claim.  However, Maas discloses that “the weightings indicate multi-dimensional measurements for different aspects of the meta-relationship and/or polarities of the meta-relationship (β-dimensional vector weights each of the β dimensions of words’ representation vectors – Maas, second paragraph of sec. 3.1; depending on which aspects of sentiment one wishes to capture, some body of text can be given a sentiment label that can be multi-dimensional; word vectors [weightings] of the model should predict a sentiment label using an appropriate predictor – id. at sec. 3.2, second paragraph).”
Mac an tSaoir, Devitt, Wall, Baker, and Maas all relate to machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Devitt, Wall, and Baker to indicate multi-dimensional measurements for aspects of the meta-relationship, as disclosed by Maas, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to capture more aspects of information about the meta-relationship than would be available if the system took single-dimensional measurements of the meta-relationship.  See Maas, abstract (contrasting the proposed model, .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mac an tSaoir in view of Devitt, Wall, and Baker and further in view of Shen et al., “LINDEN: Linking Named Entities with Knowledge Base via Semantic Knowledge,” in Proc. 21st Int’l Conf. World Wide Web 449-58 (2012) (“Shen”).
Regarding claim 7, Mac an tSaoir, as modified by Devitt, Wall, Baker, and Shen, discloses that “the weightings are feature vectors that are calculated in response to runtime inputs for the nodes for instances of concepts of the input context3 (in a named entity disambiguation task, a semantic network is constructed among recognized Wikipedia concepts in a document and features for each candidate entity [node] such as the link probability of an entity given a mention, semantic associativity, semantic similarity, and the global coherence of the entity are constructed; a feature vector is thus constructed for each entity and a weight vector is learned which gives different weights for each feature element in the vector [so the weight vector can itself be thought of as a feature vector] – see generally Shen, esp. p. 453, sec. 5 before sec. 5.1; see also Fig. 1 and sec. 5.5 [input context = search query/entity to be disambiguated; nodes = candidate entities, which contain instances of concepts of the input context; for instance, Fig. 1 shows candidate entity nodes “Michael J. Jordan” and “Michael I. Jordan” in the semantic graph, generated in a disambiguation task for “Michael Jordan”]).” 
Shen and the instant application both relate to semantic graphs and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Devitt, Wall, and Baker to calculate feature vectors in response to inputs at nodes, as disclosed by Shen, and an ordinary artisan could reasonably expect to do so See Shen, p. 453, sec. 5 before sec. 5.1 (in order to measure semantic relations’ strength, the semantic associativity, semantic similarity, and global coherence of each candidate entity are calculated and arranged into feature vectors).

Regarding claim 8, Mac an tSaoir, as modified by Devitt, Wall, Baker, and Shen, discloses that “the feature vectors include relevance factors to be applied to the runtime inputs for the nodes (to measure the strength of a link relation, the feature value of semantic associativity [relevance factor] for each entity [input] is defined as the average of its semantic associativity to each context concept, where the semantic associativity between two concepts gives higher value to a more related concept pair – Shen, sec. 5.2).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Devitt, and Wall to include relevance factors in the feature vectors, as disclosed by Shen, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system explicitly to measure the strength of relations in the semantic graph, rather than merely relying on the fact that such relations exist, thereby increasing the accuracy of the results.  See Shen, p. 453, sec. 5 before sec. 5.1.

Regarding claim 9, Mac an tSaoir, as modified by Devitt, Wall, Baker, and Shen, discloses that “the relevance factors are different for different nodes (to measure the strength of a link relation, the feature value of semantic associativity [relevance factor] for each entity [input] is defined as the average of its semantic associativity to each context concept, where the semantic associativity between two concepts gives higher value to a more related concept pair – Shen, sec. 5.2; see also Equation 2, indicating that the value for the semantic associativity will in general be different for different values of E1 and E2 [nodes]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Devitt, Wall, and See Shen, p. 453, sec. 5 before sec. 5.1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mac an tSaoir in view of Devitt, Wall, Baker, and Shen and further in view of Mishra et al., “Question Classification using Semantic, Syntactic and Lexical Features,” in 4.3 Int’l J. Web & Semantic Tech. 39-47 (2013) (“Mishra”).
Regarding claim 10, Mac an tSaoir, as modified by Devitt, Wall, Baker, and Shen, discloses that “the feature vectors include semantic … features for instances of concepts in the input context (a semantic similarity metric for measuring the similarity between two concepts in Wikipedia is defined, and the average semantic similarity between an entity and the k context concepts that have the highest semantic similarity therewith is the semantic similarity for that entity [semantic feature] – Shen, sec. 5.3) in addition to the meta-relationship (global document-level topical coherence among entities is exploited with a global coherence measure [meta-relationship], which is the average semantic associativity of an entity to the mapping entities of other mentions not in the set of named entity mentions that need to be mapped in an input document – Shen, sec. 5.4; note that global coherence can be characterized as a meta-relationship because it is a global feature that relates to a property that universally applies to candidate entities in the graph, namely “coherence”; compare specification paragraph 38 (“The meta-relationship describes a phenomenon in the form of an attribute or characteristic applying universally to entities in the graph.”)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Devitt, Wall, and Baker to include semantic features and meta-relationship features in the feature vector, as disclosed by Shen, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to use a rich multi-factor analysis in coming to the result, thereby enhancing the accuracy of the result.  See Shen, p. 453, sec. 5 before sec. 5.1.
lexical, syntactic, and semantic features are combined, which results in an improvement in the accuracy of classification – Mishra, abstract)….”
Mac an tSaoir, Devitt, Wall, Baker, Shen, and Mishra all relate to machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Devitt, Wall, Baker, and Shen to include lexical features in the feature vector, as disclosed by Mishra, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would result in a richer feature set, thereby improving the accuracy of the system.  See Mishra, abstract.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mac an tSaoir in view of Devitt, Wall, Baker and Shen and further in view of Sengupta et al. (US 20150261743) (“Sengupta”).
Regarding claim 11, Mac an tSaoir, as modified by Devitt, Wall, Baker, Shen, and Sengupta, discloses that “the feature vectors define confidence scores for the weightings (network edge vector may identify a particular semantic connection in a semantic network by identifying a first vertex and a second vertex that are connected by the edge; the network edge vector includes a connection type and may identify a weight indicating a particular confidence level associated with the structural connection – Sengupta, paragraph 116)….”
Sengupta and the instant application both relate to semantic networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Devitt, Wall, Baker, and Shen to include confidence scores for weights, as disclosed by Sengupta, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to be more informed about which results are more reliable, thereby enabling it to make more effective decisions.  See Sengupta, paragraph 116.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Mac an tSaoir in view of Devitt, Wall, Baker, and Shen and further in view of Cambria.

Regarding claim 12, Mac an tSaoir, as modified by Devitt, Wall, Baker, Shen, and Cambria, discloses that “the feature vectors define … aggregation of meta-relationship measures using statistical techniques (a concept’s affective valence in terms of pleasantness, attention, sensitivity, and aptitude [meta-relationship measures] is calculated and stored in a four-dimensional vector called a sentic vector [feature vector] – Cambria, p. 205, last paragraph before “Encoding Semantics and Sentics”; a small bag of concepts is used as input for SenticNet 2 to obtain the relative sentic vectors, which are averaged [aggregated using statistical techniques] in order to detect primary and secondary moods conveyed by analyzed text – id. at p. 206, last paragraph before “Use Case Evaluation”).”- 3/6 – 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mac an tSaoir, Devitt, Wall, Baker, and Shen to define an aggregation of meta-relationship measures using statistical techniques, as disclosed by Cambria, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would provide the user with an overall result that describes the meta-relationship in compact form.  See Cambria, pp. 205-06, section entitled “Working with SenticNet 2.”Docket No. GB820170072US01Serial No. 15/632,564

Response to Arguments
Applicant's arguments filed May 10, 2021 (“Remarks”) have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not make clear what a “runtime input” is; at most, paragraph 59 merely repeats that the “intensity of the meta-relationship in the feature vectors may use runtime inputs for the nodes ….”  Since the term “runtime input” does not appear to be an accepted term of art to Examiner’s knowledge, in the absence of a definition in the specification, Examiner will interpret the term in accordance with its plain meaning, namely that inputs to the nodes of the graph are input at runtime.
        2 When read in light of the specification, Applicant appears not to be using “independent” in its dictionary sense here.  Though the plain meaning of the claim language would seem to indicate that the meta-relationship is not related to the values of the semantic relationships encoded in the graph edges, the specification gives examples of meta-relationships that the semantic relationships defined by the edges play a role in determining.  See, e.g., paragraph 130 and surrounding text and Fig. 4B (disclosing an edge weighting scheme in which, inter alia, the semantic relationship “employs” defined by the edge between nodes “Press B” and “Author A” is associated with an inherent bias value of 0.9 when analyzing input text written by Author A and published by Press B).  Rather, the term “independent” as used here seems to mean “the meta-relationship is a global property that is not determined by any single local semantic relationship.”  See specification paragraph 41 (“While a semantic graph might contain an edge for a semantic relevance such as ‘wrote’ between two concepts, like ‘author’ and ‘article’, the described method is not focused on the nature or significance of this specific semantic relationship.  Instead, it is leveraging this structure to quantify some higher-level meta context of a phenomenon … that may apply overall or universally but with different intensities to the entities in the graph.”).  For purposes of examination, the term “independent” will be so interpreted.
        3 Though this claim language is fairly inscrutable, Examiner interprets it as saying something akin to “the runtime component calculates the feature vectors in response to instances of concepts of the input context being input to the nodes of the semantic graph.”